Citation Nr: 1126486	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-05 192	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right-sided paralysis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision rendered by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for right-sided paralysis.  


FINDING OF FACT

On June 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his court-appointed guardian, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a letter received on June 6, 2011, the appellant, through his court-appointed guardian, stated that it agreed with the initial determination made by the RO.  (The Board notes that pursuant to Wisconsin law, the guardian of the person and the estate is empowered to manage the Veteran's estate as it pertains to applications for public or private benefits.  See Wis. Stat. § 54.20 (2010)).  Since there remains no disagreement with the RO's determination, the Board interprets the guardian's letter as a request to withdraw this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


